In re Miller, Joe; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. P, No. 850-157; to the Court of Appeal, Fifth Circuit, No. 02-KH-868.
Granted for the sole purpose of transferring the writ application to the district court with instructions to the district judge *1119to act on relator’s motion to quash and motion for speedy trial filed via certified mail on June 14, 2002. The district court is ordered to provide this Court with a copy of its judgments.